Name: Commission Regulation (EEC) No 3662/85 of 23 December 1985 establishing unit values for the determination of the customs value of certain perishable goods
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 348/42 Official Journal of the European Communities 24. 12. 85 COMMISSION REGULATION (EEC) No 3662/85 of 23 December 1985 establishing unit values for the determination of the customs value of certain perishable goods Article 1 (2) of that Regulation is that the unit values set out in the Annex to this Regulation should be established in regard to the products in question, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Commission Regulation (EEC) No 1577/81 of 12 June 1981 establishing a system of simpli ­ fied procedures for the determination of the customs value of certain perishable goods ('), as last amended by Regulation (EEC) No 3502/85 (2), and in particular Article 1 thereof, Whereas Article 1 of that Regulation provides that the Commission shall periodically establish unit values for the products referred to in the classification in the Annex ; Whereas the result of applying the rules and criteria laid down in Regulation (EEC) No 1577/81 to the elements communicated to the Commission in accordance with HAS ADOPTED THIS REGULATION : Article 1 The unit values provided for in Article 1 ( 1 ) of Regulation (EEC) No 1577/81 are hereby established as set out in the table in the Annex hereto . Article 2 This Regulation shall enter into force on 27 December 1985. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 23 December 1985. For the Commission COCKFIELD Vice-President (') OJ No L 154, 13 . 6 . 1981 , p . 26. 0 OJ No L 335, 13 . 12. 1985, p . 9 . 24. 12. 85 Official Journal of the European Communities No L 348/43 ANNEX Code NIMEXE code CCT heading No Description Amount of unit values per 100 kg net ECU Bfrs/Lfrs Dkr DM FF Dr £ Irl Lit F1 £ 1.10 07.01-13 1 07.01-15 07.01 All New potatoes 18,96 847 150,88 41,89 127,80 2480 13,45 28073 47,04 10,84 1.12 ex 07.01-21 1 ex 07.01-22 I ex 07.01 B I Broccoli 127,99 5721 1018,62 279,89 858,55 16737 91,01 191061 315,39 78,28 1.14 07.01-23 07.01 B II White cabbages and red cabbages 35,18 1572 279,89 77,72 237,08 4600 24,96 52077 87,27 20,11 1.16 ex 07.01-27 ex 07.01 Bill Chinese cabbage 39,09 1747 311,15 85,49 262,26 5112 27,80 58363 96,34 23,91 1.20 07.01-31 1 07.01-33 J 07.01 D I Cabbage lettuce 94,68 4232 753,53 207,05 635,11 12381 67,32 141 338 233,31 57,90 1.22 ex 07.01-36 ex 07.01 D II Endives 38,71 1730 308,10 84,65 259,68 5062 27,52 57790 95,39 23,67 1.28 07.01-41 1 07.01-43 I 07.01 F I Peas 194,00 8672 1 543,96 424,24 1301,34 25370 137,95 289599 478,05 118,65 1.30 07.01-451 07.01-47 07.01 F II Beans (of the species Phaseolus) 105,72 4726 841,40 231,19 709,18 13825 75,17 157821 260,52 64,66 132 ex 07.01-49 ex 07.01 F III Broad beans 57,45 2568 457,28 125,65 385,42 7514 40,85 85773 141,59 35,14 1.40 ex 07.01-54 ex 07.01 G II Carrots 19,99 894 159,11 44,18 134,77 2615 14,18 29604 49,61 11,43 1.50 ex 07.01-59 ex 07.01 G IV Radishes 107,71 4815 857,26 235,55 722,54 14086 76,59 160795 265,43 65,88 1.60 ex 07.01-63 ex 07.01 H Onions (other than wild onions and sets) 9,85 440 78,40 21,54 66,08 1288 7,00 14705 24,27 6,02 1.70 ' 07.01-67 ex 07.01 H Garlic 109,25 4884 869,46 238,90 732,83 14286 77,68 163084 269,21 66,81 1.74 ex 07.01-68 ex 07.01 IJ Leeks 26,62 1190 211,91 58,23 178,61 3482 18,93 39749 65,61 16,28 1.80 1.80.1 ex 07.01-71 07.01 K Asparagus :  green 657,55 29395 5233,12 1437,93 4410,77 85990 467,57 981568 1 620,32 402,16 1.80.2 ex 07.01-71Il  other 413,49 18485 3301,48 911,73 2778,44 54073 294,81 615141 1027,85 245,32 130 07.01-73 07.01 L Artichokes 84,63 3783 673,53 185,07 567,69 11067 60,18 126334 208,54 51,76 1.100 07.01-75 1 07.01-77 J 07.01 M Tomatoes 75,95 3395 604,50 166,10 509,50 9933 54,01 113385 187,17 46,45 1.110 07.01-81 1 07.01-82 f 07.01 P I Cucumbers 82,07 3669 653,22 179,48 550,57 10733 58,36 122523 202,25 50,20 1.112 07.01-85 07.01 Q II Chantarelles 728,45 32565 5772,95 1 600,65 4882,34 95261 517,89 1076180 1 801,67 428,20 1.118 07.01-91 07.01 R Fennel 38,65 1727 307,60 84,52 259,26 5054 27,48 57697 95,24 23,63 1.120 07.01-93 07.01 S Sweet peppers 72,46 3239 576,67 158,45 486,05 9475 51,52 108166 178,55 44,31 1.130 07.01-97 07.01 T II Aubergines 71,43 3193 568,47 156,20 479,13 9341 50,79 106627 176,01 43,68 1.140 07.01-96 07.01 T I Vegetable marrows (including courgettes) 49,65 2219 395,20 108,59 333,10 6493 35,31 74127 122,36 30,37 1.150 ex 07.01-99 ex 07.01 Till Celery stalks and leaves 59,16 2644 470,82 129,37 396,83 7736 42,06 88311 145,78 36,18 1.160 ex 07.06-90 ex 07.06 B Sweet potatoes, fresh, whole 96,60 4318 767,49 211,51 645,97 12633 68,57 144004 238,14 56,78 2.10 08.01-31 ex 08.01 B Bananas, fresh 46,20 2065 367,72 101,04 309,93 6042 32,85 68973 113,85 28,25 2.20 ex 08.01-50 ex 08.01 C Pineapples, fresh 56,40 2521 448,91 123,35 378,36 7 376 40,10 84201 138,99 34,49 2.30 ex 08.01-60 ex 08.01 D Avocados, fresh 120,57 5390 959,60 263,67 808,80 15768 85,74 179990 297,12 73,74 2.40 ex 08.01-99 ex 08.01 H Mangoes and guavas, fresh 197,86 8845 1 574,72 432,69 1 327,26 25875 140,70 295368 487,57 121,01 2.50 2.50.1 08.02-02 08.02-06 08.02-12 08.02-16 J 08.02 A I Sweet oranges, fresh :  Sanguines and semi ­ sanguines 46,39 2074 367,68 101,94 310,96 6067 32,98 68542 114,75 27,27 No L 348/44 Official Journal of the European Communities 24. 12. 85 Code NIMEXE code CCT heading No Description Amount of unit values per 100 kg net ECU Bfrs/Lfrs Dkr DM FF Dr £ Irl Lit F1 £ 2.50.2 08.02-03 08.02-07 08.02-13 08.02-17  Navels, Navelines, Navelates, Salustianas, Vernas, Valencia lates, Maltese, Shamoutis, Ovalis, Trovita and Hamlins 36,53 1633 290,73 79,88 245,04 4777 25,97 54532 90,01 22,34 2.50.3 08.02-05I\ \ \\ 08.02-09 08.02-15 08.02-19 J  others 43,32 1937 344,23 94,86 289,73 5666 30,75 64588 106,81 25,46 2.60 ex 08.02 B Mandarins including tangerines and satsumas, fresh, Clementines, wilkings and other similar citrus hybrids, fresh : 2.60.1 08.02-29 ex 08.02 B II  Monreales and satsumas 42,06 1880 334,79 91,99 282,18 5501 29,91 62796 103,66 25,72 2.60.2 08.02-31 ex 08.02 B II  Mandarins and wilkings 62,64 2800 498,53 136,98 420,18 8191 44,54 93508 154,35 38,31 2.60.3 08.02.28 08.02 B I  Clementines 64,66 2891 514,67 141,41 433,79 8457 45,98 96535 159,35 39,55 2.60.4 08.02-34 1 08.02-37 | ex 08.02 B II  Tangerines and others 123,74 5531 984,79 270,59 830,03 16181 87,99 184715 304,92 75,68 2.70 ex 08.02-50 ex 08.02 C Lemons, fresh 61,06 2730 486,01 133,54 409,63 7986 43,42 91160 150,48 37,35 2.80 || ex 08.02 D Grapefruit, fresh : I\I \\I\\ 2.80.1 ex 08.02-70I  white 47,32 2115 376,61 103,48 317,42 6188 33,65 70640 116,60 28,94 2.80.2 ex 08.02-70I  pink 72,09 3223 573,80 157,66 483,63 9428 51,26 107626 177,66 44,09 2.81 ex 08.02-90 ex 08.02 E Limes and limettes 220,51 9858 1 754,97 482,22 1479,19 28837 156,80 329177 543,38 134,87 2.90 08.04-11 08.04-19 08.04-23 08.04 A I Table grapes 81,62 3648 649,58 178,49 547,50 10673 58,04 121 842 201,13 49,92 2.95 08.05-50 08.05 C Chestnuts 88,71 3966 706,05 194,00 595,10 11601 63,08 132432 218,61 54,26 2.100 08.06-13 ] 08.06-15 08.06-17 08.06 A II Apples 40,38 1805 321,37 88,30 270,87 5280 28,71 60280 99,50 24,69 2.110 08.06-33||Il IIIl \Il\ III 08.06-35 08.06-37 08.06-38 08.06 B II Pears 81,63 3649 649,65 178,51 547,56 10675 58,04 121854 201,15 49,92 2.120 08.07-10 08.07 A Apricots 176,24 7879 1402,67 385,42 1182,25 23048 125,32 263096 434,30 107,79 2.130 ex 08.07-32 ex 08.07 B Peaches 219,00 9790 1 742,97 478,92 1469,07 28640 155,73 326926 539,67 133,94 2.140 ex 08.07-32 ex 08.07 B Nectarines 254,47 11376 2025,22 556,48 1 706,97 33278 180,95 379868 627,06 155,64 2.150 08.07-51 1 08.07-55 1 08.07 C Cherries 110,14 4924 876,32 243,34 742,30 14404 78,14 163048 273,25 62^8 2.160 08.07-71 I 08.07-75 f 08.07 D Plums 332,58 14867 2646,81 727,28 2230,88 43492 236,49 496458 819,53 203,40 2.170 08.08-11 1 08.08-15 ] 08.08 A Strawberries 539,10 24100 4290,42 1178,90 3616,21 70499 383,34 804747 1328,43 329,72 2.175 08.08-35 08.08 C Fruit of the species Vaccinium myrtillus 99,81 4462 799,30 220,50 672,74 13052 70,89 147107 247,69 56,72 2.180 08.09-11 ex 08.09 Water melons 26,11 1167 206,99 57,39 175,06 3415 18,56 38587 64,60 15,35 2.190 ex 08.09 Melons (other than water melons) : I || I\ 2.190.1 ex 08.09-19  Amarillo, Cuper, Honey Dew, Onteniente, Piel de Sapo, Rochet, Tendral 68,86 3078 548,02 150,58 461,90 9005 48,96 102792 169,68 42,11 2.190.2 ex 08.09-19Il  other 132,16 5908 1051,85 289,02 886,56 17283 93,98 197294 325,68 80,83 2.195 ex 08.09-90 ex 08.09 Pomegranates 72,17 3226 574,35 157,82 484,10 9437 51,31 107731 177,83 44,14 2.200 ex 08.09-90 ex 08.09 Kiwis 219,38 9807 1 745,92 479,74 1471,56 28688 155,99 327480 540,58 134,17 2.202 ex 08.09-90 ex 08.09 Khakis 101,51 4538 807,93 222,00 680,97 13275 72,18 151543 250,16 62,09 2.203 ex 08.09-90 ex 08.09 Lychees 222,56 9949 1771,23 486,69 1 492,89 29104 158,25 332227 548,42 136,12